Exhibit 21.1 Subsidiaries of the Registrant Name of Subsidiary State of Organization IREIT Athens Eastside, L.L.C. Delaware IREIT Branson Hills Earnout, L.L.C. Delaware IREIT Branson Hills, L.L.C. Delaware IREIT Branson Hills Plaza – T, L.L.C. Delaware IREIT Brooks DG, L.L.C. Delaware IREIT Conyers Heritage, L.L.C. Delaware IREIT Coral Springs North Hills, L.L.C. Delaware IREIT Daleville DG, L.L.C. Delaware IREIT DG SPE II Member, L.L.C. Delaware IREIT DG SPE Member, L.L.C. Delaware IREIT East Brewton DG, L.L.C. Delaware IREIT Flowood Dogwood, L.L.C. Delaware IREIT Fresno El Paseo, L.L.C. Delaware IREIT Frisco Marketplace, L.L.C. Delaware IREIT Frisco Marketplace Outlot, L.L.C. Delaware IREIT Harvest Square, L.L.C. Delaware IREIT Hot Springs Fairgrounds, L.L.C. Delaware IREIT Jacksonville Richlands, L.L.C. Delaware IREIT Kansas City Burlington Creek, L.L.C. Delaware IREIT Katy Green Tree, L.L.C. Delaware IREIT LaGrange Hamilton DG, L.L.C. Delaware IREIT LaGrange Wares Cross DG, L.L.C. Delaware IREIT Lake St. Louis Hawk Ridge, L.L.C. Delaware IREIT Lawrence Iowa Street, L.L.C. Delaware IREIT Layton Pointe, L.L.C. Delaware IREIT Little Rock Midtowne II, L.L.C. Delaware IREIT Little Rock Midtowne, L.L.C. Delaware IREIT Little Rock Park Avenue, L.L.C. Delaware IREIT Louisville Dixie Valley, L.L.C. Delaware IREIT Lynchburg Lakeside, L.L.C. Delaware IREIT Madisonville DG, L.L.C. Delaware IREIT Mansfield Pointe, L.L.C. Delaware IREIT Maryville DG, L.L.C. Delaware IREIT Milford Marketplace, L.L.C. Delaware IREIT Mobile Moffett DG, L.L.C. Delaware IREIT Nampa Treasure Valley, L.L.C. Delaware IREIT Neenah Fox Point, L.L.C. Delaware IREIT Newington Fair, L.L.C. Delaware IREIT Newport DG, L.L.C. Delaware IREIT Newport News Tech Center, L.L.C. Delaware IREIT Ocean Isle Beach Landing, L.L.C. Delaware IREIT Olive Branch Wedgewood, L.L.C. Delaware IREIT Papillion Market Pointe, L.L.C. Delaware IREIT Pittsburgh Settlers Ridge II, L.L.C. Delaware IREIT Pittsburgh Settlers Ridge, L.L.C. Delaware IREIT Pleasant Prairie Plaza, L.L.C. Delaware IREIT Pleasant Prairie Ridge, L.L.C. Delaware IREIT Prattville Legends, L.L.C. Delaware IREIT Robertsdale DG, L.L.C. Delaware IREIT Shoppes at Branson Hills – K, L.L.C. Delaware IREIT Shreveport Regal Court, L.L.C. Delaware IREIT Shrewsbury White City, L.L.C. Delaware IREIT South Jordan Oquirrh Mountain, L.L.C. Delaware IREIT Stevens Point Pinecrest, L.L.C. Delaware IREIT Turlock Blossom Valley, L.L.C. Delaware IREIT Valley DG, L.L.C. Delaware IREIT West Bend Main, L.L.C. Delaware Name of Subsidiary State of Organization IREIT West Valley City Lake Park, L.L.C. Delaware IREIT Wetumpka DG, L.L.C. Delaware IREIT Yorkville Marketplace, L.L.C. Delaware RE Income Omaha Whispering Ridge, L.L.C. Delaware
